


Exhibit 10.2
DUPONT FABROS TECHNOLOGY, INC.
2014 LONG TERM INCENTIVE COMPENSATION PLAN
The DuPont Fabros Technology, Inc. Long Term Incentive Compensation Plan (the
“LTIP”) was adopted effective February 12, 2014, by the Compensation Committee
of the Board of Directors (the “Committee”) of DuPont Fabros Technology, Inc., a
Maryland corporation (the “Company”) to provide equity-based awards to those
employees of the Company and its subsidiaries who are in a position to
contribute to the achievement by the Company and its subsidiaries of significant
improvements in profit performance and growth. Awards under the LTIP may take
the form of awards of shares of restricted common stock of the Company
(“Restricted Stock”) and performance-vesting stock units (“Performance Units”).
Awards under the LTIP are intended to be exempt from the requirements of Section
409A of the Internal Revenue Code, and the LTIP shall be interpreted and
administered in a manner consistent with that intent.
The LTIP shall be administered by the Committee. The Committee shall have full
power and authority to administer and interpret the LTIP and any awards made
under the LTIP, and its interpretations shall be conclusive and binding on all
persons. The Committee’s power and authority shall include, without limitation,
the authority to adopt and periodically review such rules and regulations as it
deems necessary or advisable in order to properly carry out the provisions and
purposes of the LTIP.
All salaried employees of the Company shall be eligible to participate in the
LTIP. The Chief Executive Officer of the Company (the “CEO”), subject to the
approval of the Compensation Committee, shall designate the specific employees
who will participate in the LTIP (each, a “Participant”) and establish the
amount and form of each Participant’s awards. The Compensation Committee shall
establish the amount and form of awards for the CEO.
Awards shall be made on or about February 12, 2014. The form of each award shall
be as follows:
•
For an employee below the senior vice president level, one hundred percent
(100%) of the award shall be in the form of Restricted Stock;

•
For an employee at the senior vice president or executive vice president level,
one-half (½) of the award shall be in the form of Restricted Stock and one-half
(½) of the award shall be in the form of Performance Units; and

•
For the CEO, one hundred percent (100%) of the award shall be in the form of
Performance Units.

The dollar value of each award (or portion of an award) shall be converted into
a number of shares of Restricted Stock or Performance Units (as applicable) on
the award date using a price per share of $22.58.
Awards of Restricted Stock shall vest over three (3) years, with one-third of
each such portion vesting on March 1, 2015, an additional one-third on March 1,
2016, and the remaining one-third on March 1, 2017, in each case only if the
Participant remains in continuous Service from the Grant Date through such
applicable vesting date.
Awards of Performance Units shall vest if (a) the Participant remains in
continuous Service from the Grant Date until March 1, 2017, (b) with respect to
one-half of each Performance Unit award, the Total Shareholder Return of the
Company’s Common Stock for the Performance Period, meets or exceeds the return
of the MSCI US REIT Index for the 3-year performance period, and (c) with
respect to remaining half of each Performance Unit award, the Total Shareholder
Return of the Company’s Common Stock for the Performance Period, meets or
exceeds the return of an index of publicly-traded data center companies for the
3-year performance period, as such terms are defined by and such criteria are
established by the Committee and set forth in the applicable award agreement.




--------------------------------------------------------------------------------




The CEO (or Committee) may include additional terms in an individual award
agreement relating to the effect of a change in control of the Company or early
termination of the Participant’s employment with the Company.
The selection of an employee as a Participant shall not confer any right on the
employee to receive an award under the LTIP or to continue in the employ of the
Company or limit in any way the right of the Company to terminate such
Participant’s employment at any time.
The Board of Directors may amend, suspend or terminate the LTIP at any time.
The LTIP and any awards under the LTIP shall be governed by the laws of the
State of Maryland.






